                Case 1:20-cr-00009-ELH Document 42 Filed 10/23/20 Page 1 of 3
                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     District of Maryland

Paul Riley                                           Suite 400                    DIRECT: 410-209-4959
Assistant United States Attorney                     36 S. Charles Street           MAIN: 410-209-4800
Paul.Riley@usdoj.gov                                 Baltimore, MD 21201-3119        FAX: 410-962-3091



                                                        October 23, 2020
VIA ECF

The Honorable Ellen L. Hollander
United States District Judge
United States District Court
for the District of Maryland
101 West Lombard Street
Baltimore, MD 21201

Re:        United States v. Michael Davis, Jr., Criminal No. ELH-20-00009

Dear Judge Hollander:
        The Government writes this letter in advance of the sentencing of Defendant Michael Davis,
Jr., which is scheduled for November 6, 2020 at 11:00 AM. On July 29, 2020, the Court accepted
the Defendant’s guilty plea to Count I of the Indictment charging him with Conspiracy to Distribute
and Possess with Intent to Distribute Controlled Substances in violation of 21 U.S.C. § 846.
         As calculated in the Presentence Investigation Report (“PSR”), the Defendant’s total offense
level is 23, and his criminal history category is I. PSR at 18. Thus, the advisory guidelines provide
for a range of 46 to 57 months’ imprisonment.
      As set forth more fully below, the Government requests that the Court sentence the
Defendant to a guideline term of imprisonment.
           I.         Background

        As agreed by the parties in the plea agreement and as set out in the PSR, in the spring of
2019, the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) began an investigation
into drug trafficking activity in the Pigtown area of Baltimore City, which was prompted by heavy
drug activity in the area, as well as various shootings and homicides. In connection with
investigation, the ATF placed an undercover ATF Special Agent (“UC”) and Confidential Informant
(“CI”) in the area who conducted numerous controlled purchases of drugs and firearms from Davis,
Jr. and others—many of which were audio and visually recorded.
       The ATF UC and CI conducted more than 20 controlled purchases from Davis Jr.—purchasing
cocaine base, cocaine, heroin, and fentanyl (as confirmed by later obtained lab results) from him on
various occasions from June 2019 through October 2019. The ATF likewise conducted five controlled
purchases of cocaine base from Co-conspirator 1 during this time period, often on the same day as the
purchases from Davis, Jr.
       Law enforcement also purchased five firearms from Davis, Jr.: (1) A Colt Frontier Six Shooter
Revolver, SN: 41625; (2) A Davenport W.H. Firearms Shotgun, SN: 96679; (3) A Springfield Armory
P9 .40 Caliber Firearm, SN: AM20451; and (4) a Bersa, model Thunder 380, .380 caliber firearm,
          Case 1:20-cr-00009-ELH Document 42 Filed 10/23/20 Page 2 of 3

SN: 481987; and (5) a Chiappa Firearms Ltd. Model M9, .9mm firearm SN: T6368-13 B01909.
Davis, Jr. is not licensed to sell firearms.
       For example, on June 20, 2019, Davis, Jr. in the area of Ostend and Glyndon Street distributed
gel caps containing fentanyl to the ATF CI and that same day sold the CI the Colt Frontier Six Shooter
Revolver referenced above.
        On September 17, 2019, Davis, Jr. in the area of Ostend and Glyndon Street distributed cocaine
to the ATF CI and that same day sold the CI the Davenport Shotgun referenced above.
       On October 2, 2019, Davis, Jr. in the area of Ostend and Glyndon Street distributed cocaine
base to the ATF CI and that same day sold the CI the Springfield Armory P9 .40 Caliber Firearm
referenced above.
       On October 24, 2019, Davis Jr. in the area of Ostend and Glyndon Street distributed cocaine,
cocaine base, and fentanyl to the ATF CI and that same day—together with Co-conspirator 1—sold
the ATF CI the Bersa, model Thunder 380, .380 caliber firearm referenced above.
       On October 31, 2019, Davis Jr. in the area of Ostend and Glyndon Street distributed cocaine
and fentanyl to the ATF CI and that same day sold the ATF CI the Chiappa Firearms Ltd. Model M9,
9mm firearm referenced above. Further, on more than 15 other occasions, including on August 1,
2019 and October 30, 2019, Davis Jr. sold controlled substances to the ATF CI—frequently at the
same time as and in coordination with Co-conspirator 1.
        On January 14, 2020, Davis. Jr. was arrested at 1502 Sycamore St., Baltimore, MD, the home
of his girlfriend.
        The Defendant conspired with Co-conspirator 1 and other members of the conspiracy to
distribute cocaine base and that it was reasonably foreseeable to him that more than 28 grams of
cocaine base would be distributed by members of the conspiracy.
       II.     Guidelines Computation

        The Defendant’s offense level under the PSR as to Count I— Conspiracy to Distribute and
Possess with Intent to Distribute Controlled Substances—is correctly calculated at an adjusted level
of 23. PSR ¶¶ 22-32. Defendant is a Criminal History Category I. PSR at 18. Thus, the guidelines
range is 46-57 months’ imprisonment. Id.
       III.    Sentencing Factors Under 18 U.S.C. § 3553(a)

       A sentence of imprisonment within the guidelines range is sufficient, but not greater than
necessary, to comply with the purposes of sentencing. Consideration of several of the Section
3553(a) factors supports such a sentence.
        As an initial matter, such a sentence is appropriate in light of the nature and circumstances of
the offense. As noted above, the Defendant’s crime is undoubtedly serious. The Defendant, over an
approximately five-month period, on numerous occasions (at least 20) sold cocaine base, cocaine,
heroin, and fentanyl drugs to an ATF undercover CI. Further, the Defendant’s offense is likewise
aggravated by the fact that he not only maintained an illegal business selling drugs, but also was all
too willing to sell firearms for profit in connection with that illegal business. Indeed, on five
occasions, he sold five firearms to the ATF CI—a shotgun, a revolver, and several semi-automatic
pistols. The human toll of the drug epidemic is well-documented and the danger that firearms—and
particularly firearms being sold in tandem with illegal drugs—pose is significant. Indeed, it goes
without saying that drugs and firearms are a volatile and potentially deadly combination anywhere—
but particularly in Baltimore City given its current climate.

                                                   2
            Case 1:20-cr-00009-ELH Document 42 Filed 10/23/20 Page 3 of 3

        And though it appears to be true that the Defendant was a street-level seller of drugs—rather
than a source of a supply—the fact remains that he committed a serious crime, and that crime
warrants a serious punishment.
        A guidelines sentence is also necessary to deter the Defendant from participating in criminal
acts of this sort in the future. The Defendant has no past no convictions. But he does have a number
of past arrests, including arrests involving drugs, PSR ¶¶ 43, 45, just like the offense at issue here.
Given the Defendant’s lack of criminal history, it is hard to say exactly how long of a sentence will
deter the Defendant from engaging in further criminal, but a guidelines sentence—which of course
takes into account the Defendant’s lack of criminal history—will likely provide a sufficient measure
of deterrence. General deterrence is likewise important in this case. Those who would consider
selling drugs and firearms as a way to make money quickly need to know that they will face
significant consequences if they choose to do so and are caught and prosecuted.
       Finally, the trauma Defendant has experienced in his life along with his mental health and
addition issues, PSR ¶¶ 61-64, perhaps provides some explanation for the Defendant’s criminal
conduct. But they certainly do not excuse it. Indeed, while the offense conduct here might
ordinarily justify a higher sentence, 1 factoring in the Defendant’s history and characteristics, the
Government recommends a sentence within the guidelines range for Count One.
        IV.      The Government’s Sentencing Recommendation

       In light of all of the factors set forth above, the Government recommends that the Court
sentence the Defendant to term of imprisonment within the guidelines range of 46 to 57 months.
Such a sentence would be sufficient but not greater than necessary to accomplish the purposes of
sentencing under 18 U.S.C. § 3553(a).
                                                   Respectfully submitted,

                                                   Robert K. Hur
                                                   United States Attorney

                                                          /s/
                                           By:     Paul A. Riley
                                                   Lauren E. Perry
                                                   Assistant United States Attorneys


cc:     Jon Van Hoven, Esq. (by ECF)
        Natalie Vallandingham, U.S. Probation Officer (by electronic mail)




        1
         Given the quantity of drugs involved, the Government could have charged an offense that carried a mandatory
minimum sentence of 60 months’ imprisonment, see 18 U.S.C. § 841(b)(1)(B)(iii), (5 year mandatory minimum term of
imprisonment triggered where offense involved at least 28 grams of cocaine base), but did not do so.

                                                         3
